Citation Nr: 1213730	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran performed active military service from September 1965 to September 1967.

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2007-issued rating decision of the Department of Veterans Affairs (VA) Special Processing Unit in Cleveland, Ohio, that denied service connection for a bilateral hearing loss disability.  The claims file has since been transferred to the Chicago, Illinois, Regional Office (RO). 

In April 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  In September 2011, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The issue before the Board is entitlement to service connection for bilateral hearing loss.  The record reflects that the Veteran's hearing loss currently meets the regulatory thresholds to be considered disabling.  When the Veteran was afforded an August 2007 VA audiological examination and an October 2011 VA examination, audiometric testing revealed auditory thresholds of greater than 40 decibels for several of the relevant frequencies in each ear, and the reports note a diagnosis of bilateral sensorineural hearing loss.  The only remaining question is whether the current hearing loss is related to the Veteran's service.  

The Veteran was examined by VA in October 2011.  During a review of the Veteran's history, the examiner referred to a VA examination dated on June 23, 2009.  A review of the file indicates that the report of this examination is not in the file and that the examination was not listed or discussed on the November 2011 supplemental statement of the case.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67   (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, because the record has referred to an outstanding VA record pertinent to the claim on appeal, VA must obtain such record and associate it with the file.  See 38 U.S.C.A. § 5103A(b).  Thus this claim must be remanded to associate this evidence with the file and to have it addressed in a supplemental statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a copy of the June 23, 2009 VA examination report.  

2.  Following completion of the above, issue a supplemental statement of the case which addresses the June 23, 2009 VA examination report.  Allow the Veteran an appropriate amount of time to respond.  Thereafter the case should be returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


